Citation Nr: 1810896	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable evaluation prior to September 19, 2015, and in excess of 50 percent from that date, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from June 1982 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection and assigned a noncompensable evaluation.  In a November 2015 rating decision, the evaluation was increased to 50 percent, effective September 19, 2015.

This claim was previously before the Board in September 2015, November 2016, and June 2017, at which time the Board remanded it for additional development.  Additional development must be undertaken before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased evaluations for bilateral hearing loss.  The most recent VA examination was in September 2015.  The Veteran's representative's January 2018 statement indicates that the Veteran's hearing loss has worsened  since the September 2015 examination.  Therefore, the record shows that the hearing loss may be worse than measured at the examination.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

VA treatment records to June 2014 have been associated with the claims file.  The RO should therefore attempt to obtain all relevant VA treatment records dated from 
June 2014 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2014 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner, and all necessary tests should be performed.  The examiner should discuss the impact of the hearing loss on the Veteran occupationally and socially.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response before the file is returned to the Board for further appellate consideration.









	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


